DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office action in response to Applicant’s response on 11/23/2020 to Examiner's Non-Final communication on 07/22/2020. 
Claims 13-20 have been examined in this application.

Response to Arguments
Applicant’s arguments, filed 11/23/2020, see pages 15-16, with respect to claim objections have been fully considered and are persuasive.  The objection is withdrawn. 
Applicant’s arguments, see pages 16-19, with respect to claim rejections under 35 U.S.C. 112 (b) have been fully considered. The rejections are withdrawn.  
Applicant’s arguments, see pages 16-19, with respect to claim rejections under 35 U.S.C. 103 have been fully considered. 
Davis teaches a method for authorization of a blockchain transaction includes: storing account profiles, each profile including an account identifier, fiat amount, and blockchain amount; receiving a transaction message, the transaction message being formatted based on transaction message standards and including a first data element that includes a specific account identifier and a second data element reserved for private use that includes a network identifier and transaction amount; identifying a specific account profile that includes the specific account identifier; identifying a risk value based on the transaction amount and at least one of: the fiat amount and blockchain amount; determining authorization of a transaction based on the 
Davis focuses on settlement of electronic currency and emphasizes the use of transaction identifiers and device identifiers along with the usage of encryption techniques to secure the transfer of the electronic funds. Davis teaches the data element reserved for private use, or an alternative data element reserved for private use in the transaction message, may include input information associated with the payer 102. The input information may include a transaction identifier associated with a prior blockchain transaction as well as a public key associated with the payer 102 and a digital signature. The digital signature may be generated using a private key corresponding to the public key and may be used for verification of ownership of a blockchain currency amount associated with the transaction identifier by the payer 102, such that the payer 102 is authorized to transfer the blockchain currency in the requested transaction.
The account database 208 may be configured to store a plurality of account profiles 210. Each account profile 210 may include data related to a consumer (e.g., the payer 102, payee 104, etc.) or a transaction account associated thereof, including at least an account identifier, a fiat currency amount, and one or more blockchain currency amounts. Each blockchain currency amount may be associated with a blockchain network 106. The account identifier may be a unique value associated with the account profile 210 used for identification thereof, such as a transaction account number, wallet identifier, device identifier, username, e-mail address, phone number, etc. In some embodiments, the account identifier may be a private key. The account profile 210 may also include a plurality of associated address identifiers used in blockchain transactions associated with the related consumer and/or transaction account.

Medvinsky teaches updating identity data on network-enabled devices. The method provides for providing certificate signing requests and/or device identifiers to an external trust authority, which in response generates digital certificates and/or key pairs. The generated digital certificates and/or key pairs can be provided to a network-enabled device in response to an update request. Medvinsky also teaches generating global public and private keys and certificate signing requests. 
Rolfe, U.S. Patent Application Publication 2017/0245146, teaches generating user identifiers and linking the user identifier to a user device. Furthermore, Rolfe teaches encrypting account information, the account information being associated with the user account tied to the user device and user identifier. 
The references relied upon and those cited teach decrypting transaction information using a public key, which is tied to a user device in order to advance a transaction. Decryption of data is obviously performed automatically once the data is received. Stating that such decryption of data is done automatically merely amounts to how general transactions are executed and carried out. If a settlement entity receives encrypted transaction information, the entity must decrypt the data in order to execute the transaction; the decryption is done as soon as the data is received which amounts to the decryption being done automatically. See U.S. Patent Application Publication 2016/0012465 to Sharp. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “automatically decrypt the transaction using the public key associated with the first user identifier.” 
The specification does not provide support for the claim limitation. At best, the specification recites “transaction processing module 202 at device 201a upon receiving the message 1602 decrypts the local transaction repository and account repository stored in the local memory of the device 201a.” 
As a result, the claim and all dependent claims are rejected for at least mere dependence on the rejected claim. 


The specification does not provide support for the claim limitation at issue. The specification does recite preforming an aggregation of the transactions; however, no “relevant conversion factor” is recited that is simultaneously applied to adjust an electronic currency. 
As a result, the claim and all dependent claims are rejected for mere dependency on the rejected claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language, grammatical and idiomatic errors. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 13 recites the limitation "a unique device identifier” and then recites “create a unique user identifier… associated to at least one device identifiers.”  Emphasis added. It is not known whether the two device identifier(s) are the same or different, resulting in the claim being indefinite. The claim already recites that a unique device ID is assigned, then the claim recites creating a unique user ID associated with “at least one device identifier.” Therefore it is not known whether the unique user ID is tied to the assigned unique device ID or to the at least one device identifiers. 
As a result, the claim and all dependent claims are rejected for mere dependency on the rejected claim. 

Claim 13 recites “the user identifier” in line 14 on page 10. There is insufficient antecedent basis for the limitation in the claim. Claim 13 recites “create a unique user identifier.” The limitation at issue must be amended to refer back to the recited “a unique user identifier” if “the user identifier” is the same as the “unique user identifier.” 

Claim 13 recites “send the private cryptographic keys to the one or more client devices…” in lines 15-16 on page 10. There is insufficient antecedent basis for the limitations in 

Claim 13 recites “create a single pair of global public and private cryptographic transaction keys; send the global public cryptographic transaction keys to the plurality of client devices.” There is insufficient antecedent basis for the limitation “the global public cryptographic transaction keys.” Also, the recitation of the multiplicity of “client devices” renders the claims indefinite because is it not known to which “client device(s)” the claim limitations is referring to.  

Claim 13 recites “a unique device identifier, of a plurality of unique device identifiers,” in line 9;
“at least one device identifiers of the plurality of device identifiers” in lines 11-12;
and then later recites “at least one device identifier” in line 22 on page 10. It is not known whether these device identifier are the same or different; for example, it is not known whether “at least one device identifier” in line 22 is the same or different than the recited “at least one device identifiers” in line 11. Thus, the claim is indefinite and all dependent claims are rejected for mere dependence on the rejected claim. 

Claim 13 recites “the account repository,” “the global public cryptographic transaction keys,” and “the account transaction repository” in lines 27-29 on page 10. 


Claim 13 recites “the transaction repository” in lines 3-4 on page 11. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “the plurality of transactions” in line 13. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “the private key” and “the first user identifier” in line 14. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “the plurality of transactions” in lines 17-18. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “the transaction” and “the public key” in lines 19-20. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “the first user identifier” in line 20. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “the plurality of transactions” in lines 21-23 and 25-26. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “transaction” in line 28, it is not known to which transaction the recited transaction is referring to, resulting in the claim being indefinite. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “electronic currency value” then recites “convert an amount” in line 29 on page 11, and then recites “the balance amount” in line 4 on page 12. 
It is not known whether these values are the same or different. The claim limitations at issue also lack antecedent basis. The claim is thus rejected for being indefinite. 

Claim 13 recites “a localization element” twice in the claim. It is not known whether these elements are the same element or different elements; resulting in the claim being indefinite. 

Claim 13 recites “the first user device” in lines 2-3. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.

Claim 13 recites “the global private key” in line 6. There is insufficient antecedent basis for the limitations in the claim, resulting in the claim being indefinite.


EXAMINER NOTES
The Examiner notes that the claims contain limitations which amount to intended use language. Intended use language is not given patentable weight. The Examiner proposes amending the intended use language in the claims in order to positively recite the actions. For example, the claims recite “to adjust an electronic currency value” in lines 24-25 on page 11. 
All dependent claims must be reviewed and amended accordingly to comply with 35 U.S.C. 112(a) and 112 (b). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685